Citation Nr: 1409175	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected macular scar of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to November 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO in Waco, Texas that denied an increase in a noncompensable rating for a service-connected macular scar of the left eye.

The issue of entitlement to service connection for macular degeneration including as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's macular scar of the left eye is not manifested by active pathology, impairment of central visual acuity or field loss, pain, rest-requirements, or episodic incapacity, but may be considered analogous to a centrally located retinal scar.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an increased 10 percent rating for a macular scar of the left eye have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Code 6011 (as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.  Additional notice was provided in a July 2008 letter.  He was advised to provide evidence showing that his service-connected disability of a macular scar of the left eye had worsened.

He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, VA medical records and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of his eye disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in August 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected eye disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his macular scar of the left eye.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his service-connected macular scar of the left eye  is more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A macular scar of the eye is not listed in 38 C.F.R. § 4.79, which contains the diagnostic codes applicable to the rating of eye disorders.  When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In a May 1992 rating decision, the RO granted service connection and a noncompensable rating for a macular scar of the left eye.  Throughout the rating period on appeal, the RO has rated the Veteran's service-connected eye disorder (macular scar of the left eye) as 0 percent disabling, by analogy under 38 C.F.R. § 4.79, Diagnostic Code 6009, pertaining to unhealed eye injury.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

The Board notes that the Veteran has other eye disorders, including service-connected cataracts, and non-service-connected refractive error and macular degeneration.  The symptoms associated with these other eye disorders may not be considered in evaluating the severity of his service-connected macular scar of the left eye, unless it is not possible to distinguish or differentiate the extent of his symptoms that are attributable to one versus the other.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Otherwise, this would overcompensate him for his actual impairment of earning capacity and, in the process, violate 38 C.F.R. § 4.14, which is VA's anti-pyramiding regulation.

Service treatment records reflect that during service in 1960, the Veteran received a foreign body in his left eye which became embedded in his cornea; it was removed by a physician via sharp curette.  In April 1992 he was diagnosed with chemical conjunctivitis after spray from a fire extinguisher got in his eye.  A fundus examination was normal in September 1962.  On ophthalmological consult in May 1964, the examiner noted indistinct central lens opacities in both eyes, and in the left eye, medullated nerve fibers at the nasal disc margin.  The diagnosis was mixed astigmatism in both eyes, and indistinct lens opacities.  Refractive error was also seen.  The Veteran wore glasses.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6009, ratings for unhealed injury of the eye and other diseases of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a. 

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

Under Diagnostic Code 6011, localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, enlarged or diminished image, are rated 10 percent disabling whether unilateral or bilateral.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

In October 1991, Dr. M., a private physician, diagnosed myopia with astigmatism and presbyopia in both eyes, and a macular scar in the left eye of unknown etiology.

On VA examination in March 1992, the examiner diagnosed myopia with astigmatism and presbyopia in both eyes, early cataracts in both eyes, and a macular scar of the left eye of unknown etiology.

A June 1999 VA ophthalmology consult reflects a diagnosis of age-related macular degeneration and early cataracts.

On VA optometry consult in February 2005, the examiner noted that the macula was normal in the right eye, and there was scarring in the left eye.  The diagnostic impression was bilateral refractive error and cataracts, with old loss of vision in the left eye.  Corrected visual acuity was 20/20- in the right eye, and 20/30 in the left eye.

On VA optometry consult in April 2007, the Veteran, who had been diagnosed with diabetes mellitus, was seen for screening for diabetic retinopathy.  On examination, his distance visual acuity was 20/25- in the right eye, and 20/30 in the left eye.  The diagnostic impression was diabetes mellitus with no diabetic retinopathy, longstanding macular scar of the left eye, visual acuity loss, longstanding mild cataracts bilaterally, refractive errors, and presbyopia.

By a letter dated in June 2007, a VA physician noted that a recent eye examination showed evidence of an old macular scar in the left eye with some vision loss in that eye.  

On VA compensation examination of the eyes in August 2007, the Veteran complained of blurry vision.  On examination, uncorrected visual acuity of the left eye showed counting fingers at 2 feet (distance) and 20/400 (near).  His corrected vision in the left eye was 20/400 (distance) and 20/400 (near).  Uncorrected visual acuity of the right eye was 20/400 (distance) and 20/50 (near), and his corrected vision in the right eye was 20/50 (distance) and 20/50 (near).  On dilated fundus examination, the disks, maculae and vessels were within normal limits with the exception of age-related macular degeneration in both eyes.  The diagnoses were diabetes mellitus with no diabetic retinopathy, bilateral cataracts due to the patient's age, and age-related macular degeneration more significant in the left eye.  In a September 2007 addendum, the examiner indicated that the Veteran's decrease in visual acuity was not due to the scar but to macular degeneration.

By a letter dated in August 2007, a private ophthalmologist, S.P., MD, indicated that the Veteran's best corrected visual acuity was 20/25 in the right eye, and 20/40 in the left eye.  He had cataracts in both eyes, and no diabetic retinopathy.  He indicated that the Veteran had a choroidal retinal scar in his left eye, which appears to have been there for many years.  He stated that the choroidal retinal scarring of the left eye may have resulted from an injury to the left eye or periorbital area, but it was hard to determine the exact age of the scarring.

On VA compensation eye examination in August 2012, the examiner diagnosed macular degeneration bilaterally, diabetes with no background diabetic retinopathy, and pseudophakia bilaterally.  The examiner stated that the claims file had been reviewed, and noted that the Veteran underwent cataract surgery in 2008, and his cataracts were due to age.  The examiner indicated that there was no residual from a chemical splash in service.  On examination, uncorrected visual acuity of the left eye showed 20/200 (distance) and 20/200 (near).  His corrected vision in the left eye was 20/200 (distance) and 20/200 (near).  Uncorrected visual acuity of the right eye was 20/50 (distance) and 20/50 (near), and his corrected vision in the right eye was 20/50 (distance) and 20/50 (near). The examiner indicated that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia (double vision).  

On examination, the eyelids and lashes, conjunctiva/sclera, corneas, anterior chambers, and irises were normal bilaterally.  He had intraocular lenses bilaterally.  Fundus examination of the left eye showed normal optic disc, vessels, vitreous, and periphery.  The macula was abnormal bilaterally, and the examiner diagnosed bilateral age-related macular degeneration.  A visual field defect was noted.  The Veteran did not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye.  The examiner stated that the Veteran had a bilateral retinal condition, maculopathy, and that he had decreased visual acuity due to age-related macular degeneration bilaterally.  The examiner stated that the Veteran had no scarring or disfigurement attributable to any eye condition.  During the past 12 months, the Veteran had no incapacitating episodes attributable to any eye conditions.  The examiner stated that the Veteran had decreased central vision, worse in the right eye.

Although the most recent VA examiner found no current scarring of the eye, the Board finds that based on the clinical finding in August 2007 by Dr. P. of a longstanding choroidal retinal scar, and in light of the prior findings of a longstanding macular scar of the left eye, an increased 10 percent rating, but no higher, is warranted for this disability under Diagnostic Code 6011, pertaining to centrally located retinal scars.  Reasonable doubt has been resolved in the Veteran's favor, since there is no evidence that the macular scar of the left eye causes an irregular, duplicated, enlarged or diminished image in that eye.  See 38 C.F.R. § 4.3, 4.20.  This is the maximum rating available under this Diagnostic Code.

The Board finds no basis to grant a higher 10 percent rating for the Veteran's macular scar of the left eye based upon decreased central visual acuity or visual field loss, because the preponderance of the competent and credible evidence demonstrates that his decreased visual acuity is due to non-service-connected age-related bilateral macular degeneration, and may not be considered when rating the service-connected macular scar of the left eye.  38 C.F.R. § 4.14.  

A higher rating is not warranted under Diagnostic Code 6009, as the preponderance of the evidence also does not show that the Veteran's macular scar of the left eye results in pain, rest-requirements, episodic incapacity, or active pathology.

The Board finds that a higher disability rating is not warranted under any other pertinent Diagnostic Code.

The Board has considered the Veteran's statements that his macular scar of the left eye is worse than reflected by the previous rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his macular scar of the left eye according to the appropriate diagnostic codes, or to identify the etiology of any decreased visual acuity. 

Such competent evidence concerning the nature and extent of the Veteran's macular scar of the left eye has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

In sum, a higher 10 percent rating is warranted for a macular scar of the left eye throughout the rating period on appeal.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The schedular evaluations in this case are not inadequate.  The Board finds that the rating criteria for eye disorders contemplate the Veteran's disability on appeal.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes (6000-6081) used for evaluating eye disorders.  The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  As such, the Board finds that the manifestations of the Veteran's macular scar of the left eye are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected macular scar of the left eye and referral for consideration of extraschedular rating is not warranted.


ORDER

Throughout the rating period on appeal, entitlement to an increased disability rating of 10 percent (but no higher) for a macular scar of the left eye is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


